                                    UNITED STATES JUDICIAL PANEL
                                                 on
                                     MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                              MDL No. 2804



                                         (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO í82)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,308 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                   FOR THE PANEL:


                            Mar 08, 2019
                                                                   Jeffery N. Lüthi
                                                                   Clerk of the Panel



    I hereby certify that this instrument is a true and correct copy of
    the original on file in my office. Attest: Sandy Opacich, Clerk
    U.S. District Court, Northern District of Ohio
    By: /s/Robert Pitts
    Deputy Clerk
IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                              MDL No. 2804



                 SCHEDULE CTOí82 í TAGíALONG ACTIONS



 DIST     DIV.      C.A.NO.    CASE CAPTION


ARIZONA

  AZ       3        19í08048   Mohave, County of v. Purdue Pharma LP et al

CALIFORNIA CENTRAL

                               County of Santa Barbara et al v. Purdue Pharma, L.P. et
  CAC      2        19í01186   al

CALIFORNIA NORTHERN

  CAN      4        19í00949   County of San Mateo v. Purdue Pharma L.P. et al

FLORIDA SOUTHERN

                               The City of Hallandale Beach, Florida v. Purdue Pharma
  FLS      0        19í60431   L.P. et al
                               The City of Lauderhill, Florida v. Purdue Pharma L.P. et
  FLS      0        19í60472   al
                               Miccosukee Tribe of Indians of Florida v.
  FLS      1        19í20618   AmerisourceBergen Drug Corporation et al

GEORGIA SOUTHERN

  GAS      5        19í00016   Atkinson County, Georgia v. Purdue Pharma L.P. et al

LOUISIANA EASTERN

  LAE      2        19í01594   Newman et al v. Purdue Pharma LP et al

MASSACHUSETTS

                               Town of Provincetown v. Amerisourcebergen Drug
  MA       1        19í10292   Corporation et al
                               Town of Dennis v. Amerisourcebergen Drug
  MA       1        19í10302   Corporation et al

MICHIGAN EASTERN
                          Flint, City of v. ACTAVIS PHARMA, INC. f/k/a
 MIE     2     19í10488   WATSON PHARMA, INC. et al

OKLAHOMA WESTERN

 OKW     5     19í00149   Edmond City of v. Purdue Pharma LP et al Opposed 3/6/19
 OKW     5     19í00158   Guthrie City of v. Purdue Pharma LP et al Opposed 3/6/19
 OKW     5     19í00160   Ponca City City of v. Purdue Pharma LP et al Opposed 3/6/19
